DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments combined with the claim amendments have been fully considered and are found persuasive with respect to the previous rejection(s); however, upon further search and consideration due to the change in scope, an updated grounds of rejection is presented below, necessitated by amendment. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19, 31, and 39-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
In claim 1, lines 9-12, the phrase “selecting a particular pair of leads…based on a level of similarity between first waveform features of an ECG vector for the particular pair of leads and a pre-defined set of waveform features;…” appears to reference waveform features of an ECG vector, but waveform features are not previously determined, an ECG vector is not required to be measured or determined prior to this step, and furthermore it is unclear how the ECG vector is calculated, and how the data used to calculate it is measured or determined.  Similar issues are present in lines 14-15, with “second waveform features of the ECG vector”.  Currently, the claim only requires receiving ECG data that “characterizes physiological electrical activity of a patient”, “corresponding to signals sensed by electrodes” – which can be interpreted as broadly as any indication that the patient’s heart is beating. 
Claims 16 and 31 share the same language and are rejected under the same rationale as claim 1.
Claims 2-15 and 39 are rejected under the same rationale as being dependent upon claim 1 and its limitations, and failing to provide clarification to the indefiniteness issues above.
Claims 17-19, 40, and 41 are rejected under the same rationale as being dependent upon claim 16 or 31 and its limitations, and failing to provide clarification to the indefiniteness issues above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-19, 31, and 39-41 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kwok (WO 2007/137037). Kwok discloses a computer implemented method, comprising: receiving, by a computing system, electrocardiogram (ECG) data that characterizes physiological electrical activity of a patient during a first time interval, the ECG data corresponding to signals sensed by electrodes for a plurality of leads physically coupled to the patient (e.g. Pg 40, ll 19-28); determining, by the computing system, a position of the patient during the first time interval (e.g. Pgs 41-42, ll 9-15); determining that the position of the patient during the first time interval does not match a pre-defined baseline position of the patient, and in response, selecting a particular pair of leads, among the plurality of leads, based on a level of similarity between first waveform features of an ECG vector for the particular pair of leads and a pre-defined set of waveform features (e.g. Pgs 41-42, ll 9-15); generating an estimation of a level of an analyte present in the patient during the first time interval, based on at least one of (i) second waveform features of the ECG vector for the particular pair of leads or (ii) waveform features of a derived ECG vector computed using the ECG vector for the particular pair of leads and providing an indication of the estimated level of the analyte that is present in the patient during the first time interval (e.g. Pg 2, 8-20; Pgs 41-42, ll 9-15).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JOSEPH D'ABREU whose telephone number is (571)270-3816.  The examiner can normally be reached on 7AM-4PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


 /MICHAEL J D ABREU/ Primary Examiner, Art Unit 3792